10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:19-cr-04296-BLM Document1 Filed 10/28/19 PagelD.1 Page 1of1

 

pm ey
eae #4 A

a or:
me, Suen feed

Oe Acc ne ay

 

 

 

 

 

 

BY DEPUTY

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. {A CWA ALA - Bm
Plaintiff, |INFORMATION
Vv.
Title 18, U.S.C., Sec. 641 —
MANSOUREH SADR ESLAMBOLCHI, Theft of Public Property
(Misdemeanor)
Defendant.

 

 

 

The United States Attorney charges:
Count 1
From August 7, 2006 through March 1, 2017, within the Southern
District of California, defendant MANSOUREH SADR ESLAMBOLCHI knowingly
stole and converted to her use money belonging to the United States
with the intention of depriving the United States of the use and
benefit of the money; in violation of Title 18, United States Code,

1

Section 641.

DATED: October 28, 2019.

ROBERT S. BREWER, UR.
United States Attorney

UL, FW

Jeffrey D. Hill
Special Assistant U.S. Attorney

 
